UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 29, 2011 BCB BANCORP, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 0-50275 26-0065262 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (201) 823-0700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On April 29, 2011, BCB Bancorp, Inc. amended its Restated Certificate of Incorporation to increase its authorized capital stock to 30,000,000 shares, 20,000,000 of which shall be common shares, having no par value and 10,000,000 of which shall be preferred shares, having a par value of One Cent ($0.01) per share.Such amendment to the Restated Certificate of Incorporation was approved by the stockholders of BCB Bancorp, Inc. at its annual meeting of stockholders held on April 28, 2011. Effective at the annual meeting of stockholders, the Company by resolution increased the size of its Board of Directors from 11 members to 12 members. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired:None (b) Pro Forma Financial Information:None (c) Shell company transactions:None (d) Exhibits: 3.1Certificate of Amendment to the Restated Certificate of Incorporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BCB BANCORP, INC. Date:May 4, 2011 By: /s/ Donald Mindiak Donald Mindiak President and Chief Executive Officer (Duly Authorized Representative)
